Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Invention I, Species A, Species A1 and claims 1-2, 4, 9, 11, 14-22, and 23 in the reply filed on 06/10/22 is acknowledged.  The traversal is on the ground(s) that there is no serious search and examination burden. This is not found persuasive because the inventions and species of this application require a different field of search and prior art applicable to one invention/species would not likely be applicable to another invention/species. For example, a search for claim 1 would focus on art employing packing media in a trap whereas a search for claim 13 would focus on mechanisms for flowing a gas through a trap. Thus, different CPC subgroups and using different text search terminology would be necessary. Additionally, art reading on the method of claim 1 would not be likely to also be used to reject claim 13. Moreover, the species employ different separation mechanisms, so different search strategies would be necessary (e.g., searching different CPC subgroups for species A vs. C, and different text search terminology for species A1 vs. A2) and the art applicable to one species would not likely be applicable to another. 
3.	Claims 2, 4, 9, 11, 14-16, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/10/22. Claims 2 and 4 are directed to species B (see [00033-4]) or species D (see [00036]). Claims 9, 11, 14-16 are directed to species D (only Figs. 5-6 show gas flow through trap). Claim 22 is directed to species B ([00031]).
4.	Accordingly, claims 1-28 are pending, with claims 2-17, 22, and 24-28 withdrawn. Claims 1, 18-21 and 23 are examined herein. 

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trap and packing media of claim 1 must be shown in Fig. 1 or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claim 18 recites “said method comprising the steps of” but then introduces only a single step. Accordingly the scope of the claim is unclear. Does claim 18 involve a multi-step process or a single step?
9.	Claims 19-21 use the phrase “can be” which renders the scope of the claim unclear by failing to provide a clear limitation on the structure required by the claim. 
10.	Claim 21 is unintelligible. A redox agent is a reducing agent or an oxidizing agent,1 so the recitation “wherein a chemical driven change in the redox agent can be controlled by adding a (sic) oxidizing agent or a reducing agent” is unclear. The redox agent itself is an oxidant or a reductant, so it’s unclear if claim 21 requires the addition of a separate chemical species. The passive nature of the claim recitation also contributes to its indefiniteness. It is unclear if claim 21 is directed to an additional active process step in the method. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Keiser, J. R. Compatibility studies of potential molten-salt breeder reactor materials in molten fluoride salts. No. ORNL/TM--5783. Oak Ridge National Lab., 1977.
15.	Regarding claim 18, Keiser discloses a method of controlling redox potential of a molten salt stream, said method comprising the step of: introducing a redox agent to the molten salt stream (p. 14 “beryllium was added to the salt”).
16.	Regarding claim 19, Keiser further discloses a method wherein the redox agent is a suspended metal (p. 15 “the beryllium rod was in the salt”).
17.	Regarding claim 20, Keiser further discloses a method wherein the redox agent is a multivalent ion (beryllium has a 2+ oxidation state2).
18.	Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Keiser, J. R. Compatibility studies of potential molten-salt breeder reactor materials in molten fluoride salts. No. ORNL/TM--5783. Oak Ridge National Lab., 1977, as evidenced by either Shaffer et al., US 3,577,225 or Olander, D. "Redox condition in molten fluoride salts: Definition and control." Journal of Nuclear Materials 300.2-3 (2002): 270-272.
19.	Regarding claim 21 (as best understood), Keiser further discloses a method wherein a chemical driven change in the redox agent occurs upon exposure to compounds in the molten salt (the beryllium added to the molten salt stream as Be0 is oxidized to Be2+ as oxidized metals, e.g., Fe2+ in the molten salt are reduced to Fe0: see Shaffer at column 3, lines 35-41 and Olander at p. 271, section 1. “Major-metal control”). 
21.	Regarding claim 23, Keiser discloses a method of increasing an amount of BeF2 and/or BeO within a molten salt stream, the method comprising: a. providing the molten salt stream (p. 14 “this loop was used to gather base-line corrosion data with as-received salt, which contained a relatively high concentration of impurity FeF2) ; b. providing a beryllium-based reducing agent (p. 14 “beryllium was added to the salt”); and c. exposing the molten salt stream to the beryllium-based reducing agent, (p. 14-16 “as long as the rod was in the salt”), thereby increasing the amount of BeF2 within the molten salt stream (the beryllium added to the molten salt stream as Be0 is oxidized to Be2+ in BeF2 as oxidized metals, e.g., Fe2+ as FeF2 in the molten salt are reduced to Fe0: see Shaffer at column 3, lines 35-41 and Olander at p. 271, section 1. “Major-metal control”)


Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
23.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
26.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
27.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okrent et al., US 3,861,998 in view of Shaffer et al., US 3,110,555.
28.	Regarding claim 1, Okrent discloses a method of removing impurities from a molten salt stream (Fig. 1, 11), the method comprising: a. providing a trap (12) to allow residence time in said molten salt stream (column 4, line 65 through column 5, line 6). Okrent is silent as to the purification mechanism in its chemical processing zone, but does state that “methods for chemically processing nuclear fuels to remove nonvolatile fission produces are well known in the art.” Shaffer teaches such a method comprising providing packing media to remove impurities from the molten salt stream (column 5, lines 6-12).  One of ordinary skill in the art at the time of the invention/filing would have been motivated to apply the packing media of Shaffer to the method of Okrent for the predictable purpose of removing protactinium from the molten salt.
28.	Claim 1 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Okrent et al., US 3,861,998 in view of Keiser, J. R. Compatibility studies of potential molten-salt breeder reactor materials in molten fluoride salts. No. ORNL/TM--5783. Oak Ridge National Lab., 1977.
29.	Okrent discloses a method of removing impurities from a molten salt stream (Fig. 1, 11), the method comprising: a. providing a trap (12) to allow residence time in said molten salt stream (column 4, line 65 through column 5, line 6). Okrent is silent as to the purification mechanism in its chemical processing zone, but does state that “methods for chemically processing nuclear fuels to remove nonvolatile fission produces are well known in the art.” Keiser teaches a method of purifying a molten salt stream comprising providing packing media to remove impurities from the molten salt stream (pp. 14-16: placing a beryllium rod in a molten salt stream).  One of ordinary skill in the art at the time of the invention/filing would have been motivated to apply the packing media of Shaffer to the method of Okrent for the predictable purpose of reducing corrosion rate (p. 19). 


Conclusion

30.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
32.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Redox
        2 https://www.britannica.com/science/beryllium